

117 HRES 469 IH: Expressing support for the designation of June 2021 as “Migraine and Headache Awareness Month”.
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 469IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Ms. Dean submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of June 2021 as Migraine and Headache Awareness Month.Whereas approximately 60,000,000 Americans live with migraine disease, more than have asthma or diabetes combined, and 6,000,000 Americans experience chronic migraine, a highly disabling neurological disorder and the second-leading cause of global disability;Whereas a migraine attack can cause severe throbbing pain or a pulsing sensation, usually on one side of the head, which is often accompanied by nausea, vomiting, and extreme sensitivity to light, sound, and smells;Whereas migraine attacks can last for hours to days, with pain so severe that it interferes with daily activities and quality of life;Whereas the pain of cluster headache attacks is one of the most excruciating human experiences;Whereas persons living with migraine disease and headache disorders also experience significant stigma, often coming from friends, family, and coworkers;Whereas migraine disease and headache disorders disproportionately impact women;Whereas migraine disease affects approximately 45,000,000 women in the United States, and 85 percent of those with chronic migraine are women;Whereas more than 567,000 veterans, 30 percent of whom are women, are diagnosed with migraine and receive their headache care within a Veterans Health Administration medical center;Whereas migraine disease and headache disorders are not only physical conditions that require living with chronic pain, but there is also the constant worry that these attacks can strike at any moment, taking an emotional toll and increasing the likelihood of anxiety and depression;Whereas differences in diagnosis and treatment of headache and migraine disorders in Black, indigenous, and people of color communities may indicate racial and ethnic disparities in access and quality of care for these patients;Whereas the physical pain of women is routinely dismissed by medical professionals and society as a whole, contributing to their pain and the cascading effects therefrom;Whereas the physical pain of Black, indigenous, and people of color individuals is routinely dismissed by medical professionals and society as a whole, contributing to their pain and the cascading effects therefrom;Whereas studies have shown that racial bias can affect how doctors assess and treat pain, including a 2016 study that showed trainees who believed that Black people are not as sensitive to pain as White people were less likely to treat Black people’s pain appropriately;Whereas migraine disease is three times more common in women, reaching peak prevalence between 30 and 39 years of age, at a time when many women are rapidly growing in their career and balancing work, family, and social obligations, further contributing to the wage gap;Whereas more than 2,300,000 women have left the United States workforce since the beginning of the COVID–19 pandemic, reversing decades of labor participation rates and resulting in a regressive effect on gender equality;Whereas women account for a large majority of the estimated $78,000,000,000 in migraine-associated economic costs in the United States, representing about 80 percent of both direct medical costs and lost labor costs including presenteeism and absenteeism;Whereas migraine disease has significant negative consequences for individuals, their families, and society as a whole;Whereas the National Institutes of Health (NIH) funded less than $40,000,000 in headache disorders research in fiscal year 2019, amounting to 0.1 percent of the total NIH budget, and comparisons with NIH funding of other diseases of similar disability and disease burden indicate that funding of headache disorders research should instead exceed $200,000,000 each year;Whereas migraine disease and cluster headache are disabling diseases but largely symptomatic, without reliable diagnostic physical signs or lab findings, meaning that Federal regulations prohibiting claimant symptoms from supporting SSDI/SSI eligibility as medically determinable impairments in sequential evaluation unfairly prevent their inclusion; andWhereas access to relief from cluster headache is often inexplicably limited by lack of insurance and Medicare coverage of safe and effective oxygen therapy: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of Migraine and Headache Awareness Month in order to highlight invisible diseases like migraine and headache disorders which have a disproportionate impact on women;(2)emphasizes the need for additional Federal support for migraine disease and headache disorders, including increased Federal research funding, access to treatment options and diagnostic methods including telemedicine, and economic incentives for additional employer accommodations; and(3)recognizes and reaffirms a commitment to public education about migraine disease and headache disorders to reduce stigma.